Citation Nr: 0530150	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service-connected disability pension benefits in the original 
calculated amount of $9,164.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had essentially continuous active service from 
June 1965 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.
 
The veteran testified before the undersigned at a Travel 
Board hearing in August 2005.  A transcript of that hearing 
is associated with the claims folder. 


FINDINGS OF FACT

1.  The Improved Pension Eligibility Verification Report 
(EVR) the veteran submitted in her January 1997 informal 
claim for non-service-connected disability pension included 
her report of income from wages in the amount of $11,000.00 
in 1996, with no income from wages in 1997.  

2.  In the claim form received in July 1997, the veteran 
denied any income from wages for the previous 12 months.  

3.  In a December 1997 rating decision, the RO awarded the 
veteran non-service-connected disability pension benefits; 
the award letter explained that the award was based in part 
on her report of zero income from wages since August 1997 and 
that it was her responsibility to inform VA immediately if 
her income changed.  

4.  The January 1999 EVR showed no income from wages for 1998 
and for 1999.  

5.  In June 2001, the RO informed the veteran that her non-
service-connected disability pension benefits for 1998 and 
1999 were amended based on unreported income of $17,215.74 
earned in 1998 and $1,078.00 earned in 1999.       

6.  VA's August 2001 notice to the veteran showed an 
overpayment of non-service-connected pension in the 
calculated amount of $9,164.00.

7.  A misrepresentation of material facts resulted in 
creation of the overpayment at issue.  


CONCLUSION OF LAW

Waiver of recovery of overpayment of non-service-connected 
disability pension benefits in the original calculated amount 
of $9,164.00 is precluded.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), is not applicable to 
claims for waiver of recovery of overpayments.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Thus, any discussion 
as to VCAA compliance is not required.    

Pension benefits are available to a veteran who is 
permanently and totally disabled due to non-service connected 
disabilities.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. 
§ 3.342(a) (2005).  Basic entitlement exists if the veteran 
had qualifying wartime service, is permanently and totally 
disabled due to non-service connected disability not due to 
his willful misconduct, who meets the net worth limitations, 
and if her annual income does not exceed the maximum annual 
pension rate.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(b)(3).  
See 38 C.F.R. § 3.23(a) (discussing the maximum annual rate 
for improved pension).  Payments of any kind from any source 
shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503(a); 
38 C.F.R. § 3.271(a).  

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  
38 C.F.R. § 1.965.  However, any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of any person having an interest in waiver of recovery 
of the overpayment will preclude waiver.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).

The veteran submitted an informal claim for VA benefits in 
January 1997.  The EVR included with the claim indicated that 
she had received income from wages in the amount of 
$11,000.00 in 1996, but no income from wages in 1997.  The 
veteran completed the formal claim form and submitted it in 
July 1997.  At that time, she denied any income from wages 
for the previous 12 months.  In a December 1997 rating 
decision, the RO awarded the veteran non-service-connected 
disability pension benefits.  The January 1998 award letter 
explained that the award was based in part on her report of 
zero income from wages since August 1997 and that it was her 
responsibility to inform VA immediately if her income 
changed.  

The EVR the veteran provided in January 1999 showed no income 
from wages for 1998 and for 1999.  

By letter dated in June 2001, the RO informed the veteran 
that her non-service-connected disability pension benefits 
were terminated effective February 1, 1998 through January 
31, 1999 and reduced effective February 1, 1999 through 
January 31, 2000 based on unreported income of $17,215.74 
earned in 1998 and $1,078.00 earned in 1999.  VA's August 
2001 notice to the veteran showed an overpayment of non-
service-connected pension in the calculated amount of 
$9,164.00.

In this case, the Board finds that the overpayment in 
question was created by the veteran's the misrepresentation 
of material facts.  First, the Board finds that the veteran 
was on notice that she knew that she had to report income 
information.

During the Board hearing, the veteran testified that she did 
not recall submitting a claim for pension; her representative 
argued that the veteran was not aware that she had to, or the 
process for, reporting earnings.  However, the 1997 claim 
documents plainly demonstrate that she knew she was seeking 
non-service-connected disability pension benefits and that 
she knew to report income from wages.  In addition, the 
January 1998 letter notifying her of the pension award 
clearly explains the relationship between the award and her 
annual income and her responsibility to advise VA immediately 
of any change in income.  

Second, given that the veteran knew she had to report income 
from wages, the Board finds that she failed to supply that 
information.  The January 1999 EVR affirmatively denies any 
income in 1998, though the RO verified that the veteran 
earned more than $17,000.00 that year.  

In this case, not only did the appellant fail to telling the 
VA she was working, but essentially told the RO should was 
not working.  Although the veteran testified that she only 
worked on a part-time basis, the total annual earnings for 
1998 constitutes a not inconsiderable sum, which the Board 
cannot assume the veteran inadvertently neglected to report.  

The EVR the veteran provided in January 1999 showed no income 
from wages for 1998 and for 1999.  Such acts constitute 
willful misrepresentation of material facts to the VA, 
causing her to receiving money she should not have received.

Because the Board finds that the veteran's actions constitute 
willful misrepresentation of material facts, waiver of 
recovery of overpayment of non-service-connected disability 
pension benefits is precluded.  38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).  The appeal is 
denied.  


ORDER

Waiver of recovery of overpayment of non-service-connected 
disability pension benefits in the original calculated amount 
of $9,164.00 is denied.    


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


